

116 HRES 249 IH: Expressing support for Ukraine in its upcoming elections and opposing any Russian interference in Ukraine’s elections.
U.S. House of Representatives
2019-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 249IN THE HOUSE OF REPRESENTATIVESMarch 21, 2019Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Fitzpatrick, Ms. Kaptur, Mr. Harris, and Mr. Quigley) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing support for Ukraine in its upcoming elections and opposing any Russian interference in
			 Ukraine’s elections.
	
 Whereas in an effort to undermine democracy in Ukraine, Russian hackers targeted the country’s voting infrastructure just days before its 2014 Presidential election;
 Whereas the Government of the Russian Federation continues to undermine democratic processes and institutions in Ukraine and threatens the peace, security, stability, sovereignty, and territorial integrity of Ukraine, including through its illegal occupation of Crimea and parts of eastern Ukraine;
 Whereas the Director of National Intelligence, James Clapper, testified before Congress on January 5, 2017, and stated, Russia also has used cyber tactics and techniques to seek to influence public opinion across Europe and Eurasia;
 Whereas in the 2019 Worldwide Threat Assessment of the United States Intelligence Community, Director of National Intelligence Daniel Coats stated, Russia’s interception of Ukrainian ships in the Kerch Strait and detention of the ships’ sailors in November 2018 demonstrates Russia’s willingness to limit Ukrainian freedom of navigation in the area and exert political pressure on the country’s leadership, particularly in advance of Ukraine’s elections this year … Russia is taking steps to influence these elections, applying a range of tools to exert influence and exploit Kyiv’s fragile economy, widespread corruption, cyber vulnerabilities, and public discontent in hopes of ousting Poroshenko and bringing to power a less anti-Russia Parliament;
 Whereas Ukraine will hold its Presidential election on March 31, 2019, and parliamentary elections in the fall of 2019; and
 Whereas, on March 6, 2019, Ukraine reported thwarting attempts of the Russian Federation to organize hacker attacks on Ukrainian state agencies tasked with preparing and conducting the elections: Now, therefore, be it
	
 That the House of Representatives— (1)strongly supports the right of the people of Ukraine to freely elect their government and determine their future;
 (2)strongly supports the sovereignty and territorial integrity of Ukraine; (3)strongly condemns attempts by the Government of the Russian Federation, and its agents, to interfere in Ukraine’s elections including via malign cyber operations and by seeking to influence the public opinion through their controlled media outlets and social networks; and
 (4)strongly encourages the United States Government to assist the Government of Ukraine in efforts to protect Ukraine’s election infrastructure from cyber and other threats.
			